Filed 1/29/16 P. v. Brown CA2/8
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                 DIVISION EIGHT


THE PEOPLE,                                                          B262343

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. TA131437)
         v.

INDIA MONAE BROWN,

         Defendant and Appellant.



         APPEAL from an order of the Superior Court of Los Angeles County.
Eleanor J. Hunter, Judge. Affirmed.


         Emily Lowther, under appointment by the Court of Appeal, for Defendant and
Appellant.


         Kamala D. Harris, Attorney General, Gerald A. Engler, Chief Assistant Attorney
General, Lance E. Winters, Senior Assistant Attorney General, Mary Sanchez and Viet
H. Nguyen, Deputy Attorneys General, for Plaintiff and Respondent.


                                  ________________________________
        India Monae Brown filed a petition for resentencing under Proposition 47, the
Safe Neighborhood and Schools Act. (Pen. Code, § 1170.18; hereafter Proposition 47 or
the Act). The trial court denied the petition. We affirm.
                                           FACTS
        On June 4, 2014, Brown pled nolo contendere to a felony count of receiving stolen
property in violation of Penal Code section 496, subdivision (a).1
        On November 4, 2014, the voters of California passed Proposition 47. The Act
went into effect the next day. (Cal. Const., art. II, § 10, subd. (a).) As relevant here,
Proposition 47 reduced certain felony offenses to misdemeanors and enacted a
resentencing provision –– section 1170.18 –– under which persons currently serving a
felony sentence for an offense that is today a misdemeanor may file a petition to be
resentenced for the misdemeanor offense. The offense of receiving stolen property is
amenable to such Proposition 47 treatment, provided the value of the property taken does
not exceed $950.
        On February 24, 2015, Brown filed a proposition 47 petition in the trial court to be
resentenced as a misdemeanant on her receiving stolen property conviction. The District
Attorney alleged Brown was ineligible for relief because the value of property exceeded
$950.
        The trial court denied Brown’s petition after reviewing the preliminary hearing
transcript, stating: “I think the spirit of Prop 47, if the property is below a certain
amount, then it would fall under that. I don’t think Ms. Brown falls into that category.”
Read in context, the court’s statement must be interpreted to mean that it was making a
factual finding, based on the evidence presented at the preliminary hearing, that the value
of the property involved in Brown’s crime exceeded the $950 threshold for Proposition
47’s reclassification of her felony to a misdemeanor. The court did not make any express
statements about whether it had placed the burden of proof on Brown to establish that the
value of the property was less than $950. However, we find it safe to conclude from the

1
        All further undesignated section references are to the Penal Code.

                                               2
court’s comments that it placed the burden on Brown to show the value of the stolen
property she had received.
       Brown filed a timely notice of appeal.
                                       DISCUSSION
       Brown contends the trial court’s decision to deny her Proposition 47 petition must
be reversed because the People did not establish –– beyond a reasonable doubt –– that the
value of the stolen goods that she received was worth more than $950. We find no error.
       Section 1170.18 is silent on burden of proof matters on a Proposition 47 petition.
It does not specify whether the petitioner must prove his or her eligibility for resentencing
or, alternatively, whether the People must prove his or her ineligibility for resentencing.
Further, Proposition 47 does not prescribe the applicable burden of proof, for example,
beyond a reasonable doubt or preponderance of the evidence.
       In People v. Sherow (2015) 239 Cal.App.4th 875 (Sherow), the trial court denied a
petition pursuant to Proposition 47 seeking resentencing on multiple convictions for the
offense of commercial burglary in violation of section 459. Division One of the Fourth
District Court of Appeal affirmed, holding that a Proposition 47 petitioner bears the
burden of proof to establish that he or she is eligible for resentencing by showing that the
value of property involved in an offense did not exceed $950, and finding the petition at
issue gave “virtually no information regarding [the petitioner’s] eligibility for
resentencing.” (Id. at pp. 879-880.) The court affirmed the denial of the petition
“without prejudice to subsequent consideration of a properly filed petition.” (Id. at
p. 881.)
       We find that Sherow provides sound guidance for Proposition 47 petitions.
Further, in accord with Sherow, we affirm the trial court’s decision to deny Brown’s
Proposition 47 petition. Brown failed to meet her burden of proof under any possible
standard because her petition provide no meaningful information as to her eligibility for
resentencing. Her petition included no evidence at all concerning the value of the stolen
property she had received. As did the Sherow court, we affirm the denial of Brown’s



                                              3
Proposition 47 petition “without prejudice to subsequent consideration of a properly filed
petition.”
                                      DISPOSITION
       The order denying Brown’s Proposition 47 petition for resentencing is affirmed
without prejudice to consideration of a petition properly supported by a showing that she
is eligible for resentencing in accord with the Act.




                                                  BIGELOW, P.J.
We concur:


                     RUBIN, J.




                     FLIER, J.




                                              4